Orfali v City of New York (2017 NY Slip Op 07995)





Orfali v City of New York


2017 NY Slip Op 07995


Decided on November 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2015-11308
 (Index No. 10117/14)

[*1]In the Matter of Jacob Orfali, et al., appellants, 
vCity of New York, et al., respondents.


Schlacter & Associates, New York, NY (Bret I. Herman of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York, NY (Jane L. Gordon, Michael Pastor, and Jason Anton of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Water Board dated March 12, 2014, which confirmed a decision of the New York City Department of Environmental Protection dated October 30, 2013, denying an application to reduce certain water and wastewater charges, the petitioner appeals from a judgment of the Supreme Court, Kings County (Vaughan, J.), dated September 16, 2015, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
The Supreme Court properly found that the determination of the New York City Water Board was not arbitrary and capricious, as the petitioners' April 2012 objection to a water and wastewater bill from April 2005 was barred by the four-year limitations period set forth in the New York City Water Board Rate Schedule (see Matter of Clinton Mews Owners Corp. v New York City Water Bd., 62 AD3d 872, 873; Matter of Citylights at Queens Landing, Inc. v New York City Dept. of Envtl. Protection, 62 AD3d 871).
DILLON, J.P., SGROI, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court